UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 March 3, 2009 Date of Report (date of earliest event reported) MONACO COACH CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14725 35-1880244 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 91320 Industrial Way, Coburg, Oregon 97408 (Address of principal executive offices, including zip code) (541) 686-8011 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.03.Bankruptcy or Receivership. On March5, 2009, Monaco Coach Corporation (the “Company”), and its subsidiaries (collectively, the “Debtors”) filed voluntary petitions in the United States Bankruptcy Court for the District of Delaware in Wilmington, Delaware (the “Bankruptcy Court”) seeking relief under the provisions of chapter11 of title11 of the United States Code (the “Bankruptcy Code”).These chapter11 cases are being jointly administered under the caption In re: Monaco Coach Corporation, et al., Chapter11 Case Nos.: 09-10750 through 09-10762 (the “Chapter11 Case”). The Debtors continue to operate their businesses as debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with applicable provisions of the Bankruptcy Code and the orders of the Bankruptcy
